HAND, District Judge
(after stating the facts as above). .The bill rests upon a misconception of the effect of the Michigan probate and of the rule that the law of the domicile controls the disposition of decedent’s personalty. As to the assets actually in New York no law applies but the law of New York, for all probate is in rent, nor can the law of Michigan have anything whatever to do with them. It is no doubt a part of the law of New York, as it is that of many other civilized states, that it will observe those rules in relation to the disposition of personalty which exist in Michigan, so far as the New York courts can understand them, but that observance of those rules is, as I have said, simply a part of the law of New York, quite within the power of the state to change or revoke in its pleasure. The determination by the courts of New York of what testamentary papers they will admit to probate is, therefore, under the law of New York, guided by their understanding of flic formalities necessary to give such papers testamentary validity in Michigan, but a mistake in that inquiry is a mistake of fact made by the New York courts which nobody may correct except the court that made it, or one to which an appeal lies. Here there is not even a mistake in the construction of Michigan law; the New York court has simply come to a different conclusion as to the testatrix’s testamentary capacity, and has admitted two papers instead of one which the Michigan court admitted alone. Now the legatee comes and seeks an interpretation in New York of the obligation of the New York executor. This she can do in this court, but those obligations must be found in the papers which the New York court has admitted to probate. Probate is precisely for the purpose of ascertaining what are the papers from which such executorial obligations are to be gathered. No doubt if this court had any powers of probate it might entertain the question of what those', papers in fact really were, and then a question might in turn arise, as to the com clusiveuess of the New York probate, but it is well settled that this court has no powers of probate, and it must therefore interpret the obligations of the executor upon the assumption ot the validity of those papers which have secured the judicial recognition of the New York court.
Thus the probate in Michigan has nothing whatever to do with the controversy. The recognition by the New York courts of Michigan law would include no doubt the existence of a valid obligation created by a Michigan judgment and imposed upon the defendant, but no one contends that the Michigan court has in any way recognized his existence as executor at all, or attempted to impose upon him any duties or obligations wliateyer. Both sides admit that probate affects only the res within the territory, and when the, complainant sues the defendant as executor she can have no recourse to any obligations except those arising from the decision of the court which appointed him executor arid imposed upon him the duty of executing the testamentary papers which it held valid.
*156Therefore the case must be decided upon the assumption that the codicil is valid. Construed together, it is clear that at most the complainant can claim no more than that the result was to give the testatrix’s brother the choice of living with either the complainant or the Jacobs-es. If he chose one the other could get nothing, for the legacies are clearly enough conditional upon his living with the legatee. He certainly has not chosen to live with the complainant and the condition of her legacy she has not fulfilled. Her willingness to do so is irrelevant.
I do not mean to be understood as deciding that even if the codicil were out of the way the bill could stand, the complainant not having performed the condition. Whether there is a fair inference that it is because of the payment to the Jacobses that the complainant is not able Jo perform the condition, it is unnecessary to decide.
Bill dismissed, with costs.